State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 17, 2015                   519520
________________________________

In the Matter of the Claim of
   NILDA E. CASIANO,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ.

                             __________


     Nilda E. Casiano, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Dawn
A. Foshee of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed August 21, 2013, which ruled, among other things,
that claimant was ineligible to receive unemployment insurance
benefits for certain days because she was not totally unemployed.

      After claimant was laid off from her job as a training
assistant, she filed a claim for unemployment insurance benefits
effective October 30, 2006. While she was receiving benefits,
she worked part time as a case aide for another employer, but
failed to disclose this to the Department of Labor when she
certified for benefits. She ultimately resigned from this part-
time position on January 21, 2007 because it conflicted with her
graduate studies. Claimant continued to certify for benefits
thereafter without informing the Department that she left this
job and she received a total of $6,176.25 in benefits as a
result.
                              -2-                519520

      Subsequently, the Department issued revised initial
determinations that found claimant ineligible to receive benefits
on certain dates during the period October 30, 2006 through
January 28, 2007 because she was not totally unemployed, and
charged her with a recoverable overpayment and forfeiture
penalty. In addition, the Department disqualified claimant from
receiving benefits, effective January 29, 2007, on the basis that
she voluntarily separated from her employment without good cause,
and charged her with a further recoverable overpayment and
forfeiture penalty. Claimant requested a hearing and, when she
failed to appear, an Administrative Law Judge issued a default
decision sustaining the revised initial determinations.
Thereafter, extended additional proceedings ensued during which
the default decision was reopened, further hearings were
conducted and the revised initial determinations were modified by
an Administrative Law Judge. Upon review, the Unemployment
Insurance Appeal Board found that claimant was ineligible to
receive benefits for seven days during the period October 30,
2006 through November 18, 2006 because she was not totally
unemployed, and sustained the modified recoverable overpayment of
$810 and forfeiture penalty of 40 effective days upon finding
that she made willful misrepresentations. The Board further
found that claimant was disqualified from receiving benefits,
effective January 22, 2007, on the basis that she voluntarily
left her employment without good cause, and charged her with a
recoverable overpayment of $6,176.25 based upon her willful
misrepresentations. Claimant appeals.

      Initially, claimant does not deny that she worked as an
aide for the seven days that she was found to lack total
unemployment or that she failed to inform the Department that she
resigned from this position in January 2007. She asserts,
however, that she did not know that she had to report her part-
time work or her resignation to the Department when certifying
for benefits and, therefore, did not make any willful
misrepresentations. We find this argument to be unpersuasive.
Claimant received an unemployment insurance handbook advising her
that she was required to report any work that she performed when
certifying for benefits. In addition, in the training
questionnaire she completed in November 2006 while she was
performing part-time work, she listed her last job as her prior
                              -3-                  519520

position as a training assistant. It is the province of the
Board to make credibility determinations (see Matter of Bal
[Commissioner of Labor], 52 AD3d 1122, 1123 [2008]) and, in view
of the foregoing, it could reasonably conclude that claimant's
failure to report her part-time work or subsequent resignation
was not an innocent mistake or mere oversight (see Matter of
Nebel [Commissioner of Labor], 108 AD3d 1007, 1008 [2013]).
Accordingly, we find no reason to disturb its finding that
claimant made willful misrepresentations to obtain benefits or
its imposition of recoverable overpayments and forfeiture
penalties as a result thereof.

      Claimant further argues that she had good cause to resign
from her part-time position. However, leaving a job for academic
pursuits does not constitute good cause for leaving one's
employment (see Matter of Casiano [Commissioner of Labor], 108
AD3d 892, 893-894 [2013]; Matter of Silberman [Memorial Sloan
Kettering Cancer Ctr.–Commissioner of Labor], 17 AD3d 815, 815-
816 [2005], lv denied 5 NY3d 713 [2005]). Thus, we find no basis
to disturb the Board's additional finding that claimant was
disqualified from receiving benefits.

     Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court